                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  BENJAMIN E. THURMAN,                          )
                                                )
               Plaintiff,                       )
                                                )
  v.                                            )        No. 3:19-CV-00258-JRG-DCP
                                                )
  KNOX COUNTY,                                  )
                                                )
               Defendant.                       )

                                    JUDGMENT ORDER
        For the reasons set forth in the memorandum opinion filed herewith:

        1. Defendant Knox County’s motion to dismiss this action for failure to state a claim
           upon which relief may be granted under § 1983 [Doc. 11] is GRANTED;

        2. This action is DISMISSED;

        3. Because the Court CERTIFIED in the memorandum opinion that any appeal taken
           from this decision would not be taken in good faith, should Plaintiff file a notice of
           appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3);
           Fed. R. App. P. 24; and

        4. The Clerk is DIRECTED to close this case.

        So ordered.

        ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE



 ENTERED AS A JUDGMENT:


       s/ John L. Medearis
       District Court Clerk




Case 3:19-cv-00258-JRG-HBG Document 15 Filed 06/29/20 Page 1 of 1 PageID #: 60
